              Case 4:20-cv-08238-JSW Document 14 Filed 02/24/21 Page 1 of 1



 1   RANDY SUE POLLOCK
     Attorney at Law (CSBN 64493)
 2   286 Santa Clara Avenue
     Oakland, CA 94610
 3   Tel: (510) 763-9967
     Fax: (510) 380-6551
 4   rsp@rspollocklaw.com
 5   Attorney for Defendants
     Andrew J. Chapin
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                            NORTHERN DISTRICT OF CALIFORNIA
 9
                                      OAKLAND DIVISION
10
                                             –ooo–
11
12    SECURITIES AND EXCHANGE                         Case No. 20-CV-8238-JLW
      COMMISSION,
13                  Plaintiff,
14                                                    AMENDED
      vs.                                             NOTICE OF APPEARANCE
15                                                    _____________________________

16    BENJA INCORPORATED and ANDREW J.
      CHAPIN,
17                  Defendants.
18                                            /

19          Randy Sue Pollock, on behalf of Andrew J. Chapin, hereby enters her general
20   appearance, in this case.
21   Date: February 24, 2021                         Respectfully submitted,
22
23
                                                     ____________/s/_____________
24                                                   RANDY SUE POLLOCK
                                                     Counsel for Andrew J. Chapin
25
26
27
28
